DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 are currently pending and examined on the merits. 
Claim Objections
Claims 1 and 8 are objected to because of the following informalities. Appropriate correction is required.
Claim 1 appears to contain a typographical error and should read “and immerged in the culture medium”. 
Claim 8 appears to contain numerous typographical errors with respect to seeding densities. It appears that the “x” is missing in each seeding density. For example, 2.4 x 105.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 contains the limitation “comprising: mainly the four cell types”. It is unclear what is intended by the term “mainly”. The transitional phrase “comprising” is open-ended and inclusive, and does not preclude additional unrecited elements or method steps. The term “mainly” may be read as being redundant, or amounting to the transitional phrase “consisting essentially of”.  See MPEP § 2111.03. For examination purposes this limitation is interpreted as “comprising: 
Claim 1 contains the limitation “allowing possible migration of the dendritic-like cells”. See Application of Collier, 397 F.2d 1003 (C.C.P.A. 1968), which states claims are considered indefinite when “things which may be done are not required to be done". Specifically, it is unclear whether the claimed apparatus may be infringed if the recited limitation does not occur. In other words, can the claimed apparatus be infringed if the dendritic-like cells do not migrate? 
Claim 8 contains the numerous limitations which lack antecedent basis, inconsistent terminology, and limitations contained within parentheses, such that it is unclear what limitations are requirements of the claim. For examination purposes, claim 8 is interpreted as: 
“A process for preparing the three-dimensional in vitro alveolar lung model as defined in claim 1, comprising co-culturing
i) seeding [[the]]a lower, , side[[)]] of a membrane insert having pores x 105 to 0.6 x 105 endothelial cells/cm2, 
ii) at least four hours later, seeding an opposing , side[[)]] of the membrane insert with 
lower, basolateral side of the membrane insert, 
iv) adding macrophage-like cells on top of the alveolar type II epithelial cells seed, 
v) introduce[[e]]ing the membrane insert into a co-culture medium in order that said endothelial cells and said dendritic-like cells are cells are present an[[the]] air-liquid interface.
Claim 9 contains the limitation “wherein said macrophage-like cells are 4Preliminary Amendment - June 21, 2019 THP-1 cells, differentiated with PMA (Phorbol-12-myristate-13-acetate), and/or said alveolar type II epithelial cells are A549 cells, and/or said endothelial cells are EA.hy926 cells, and/or said dendritic-like cells are non-differentiated THP-1 cells”. It is unclear which limitations are intended to be alternatives. For examination purposes, this limitation is interpreted as “wherein at least one of said macrophage-like cells are 4Preliminary Amendment - June 21, 2019THP-1 cells[[,]] differentiated with PMA (Phorbol-12-myristate-13-acetate), 
Claims 10 and 11 provide for the use of a 3D in vitro alveolar lung model, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim 12 contains the limitations “a three-dimensional in vitro alveolar lung model as defined in claim 1, in the form of a culture well equipped with a porous membrane having pores comprised between 2 and 10 pm, said epithelial cells and said macrophages being present at the apical side of the membrane, and said endothelial cells and said dendritic-like cells being present at the basal side of the membrane, said endothelial cells and said dendritic-like cells being immerged in the co-culture medium”. Claim 1 requires a “a culture well equipped with a porous membrane” and “said epithelial cells and said 
“A process for determining and/or predicting the sensitizing effects, and/or the irritation potential or toxicity[[,]] of an inhalable product[[s]] on the alveolar barrier of lungs, comprising: 
A) a step of exposing by pulverizing[[/]]and nebulizing the inhalable product wherein the porous membrane having pores comprised between 2 and 10 µmand wherein said exposing leads[[ing]] to activation of the dendritic-like cells, and
B) a step of co-culturing said activated dendritic-like cells with a T lymphoblast cell line.
Claim 14 contains the limitations “measured by FACS (CD40, CD54, CD86, TSLPr, IL-1ra, OX40L) and/or by ELISA (TSLP, IL-33, IL-25, RANTES, MCP-1, MIP-3a, IL-6, IL-7, IL-10 and GM-CSF)”. It is unclear if the markers contained within the parentheses are required limitations of the claims. Further, if they are required limitations it is unclear if each of the markers must be measured or a Markush group is intended. For examination purposes, this limitation is interpreted as “measured by FACS 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 11 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). See the rejections under 35 U.S.C. 112 for further explanation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al (An improved 3D tetraculture system mimicking the cellular organization at the alveolar barrier to study the potential toxic effects of particles on the lung. Particle and Fibre Toxicology, Vol. 10 (2013) article 31., hereinafter Klein). 
Klein discloses methods of making in vitro alveolar lung models to study particle induced processes and examine effects thereof on lung tissues (Abstract). Klein discloses seeding 2.4 x 105 EA.hy 926 endothelial cells/cm2 on inverted transwell inserts with 0.4, 1 and 3 µm pores (Barrier qualities of the in vitro system, Tetraculture, Fig. 11). Following attachment, the transwell insert is returned to its original orientation and seeded with 1.2 x 105 A549 (alveolar type II epithelial) cells/cm2 (Tetraculture, Fig. 5 THP-1 (macrophage-like) cells/cm2 stimulated with PMA are added to the apical compartment with the A549 cells, and 1.2 x 105 HMC-1 (dendritic-like) cells/cm2 are added to the basal compartment with the EA.hy926 endothelial cells (Tetraculture, Fig. 11). The lung models are then exposed to nebulized PBS or PBS containing SiO2-rhodamine nanoparticles (Aerosol exposure). Klein concludes that the resultant lung alveolar model may be highly useful for examination of aerosol exposure analysis (Abstract, Conclusions). Therefore, every limitation of claims 1-7 is present in Klein and the subject matter is anticipated.  	
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KARA D JOHNSON/Primary Examiner, Art Unit 1632